Case 16-15126-RA|\/| Doc 111 Fi|eo| 11/19/18 Palge 1 of 3
UNITED STATES BANKRUPTCY CoURT, SoUTHERN DISTRIC oF FLoRIDA

WWW.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adiustment of Debts)

 

 

 

 

 

 

|:| Original Plan
|:| Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| 4 Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: Marysel Urbanik JOINT DEBTOR: CASE NO.: 16-15126-RAM
SS#: xXX-xx- SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply With local rules and judicial rulings may not be conf1rmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed With the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-l(B)(2), and 3015-2. Debtor(s) must commence plan payments Within 30 days of
filing the chapter l3 petition or Within 30 days of entry of the order converting the case to chapter l3.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstande provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state Whether the plan includes any of the following:

 

 

 

 

The valuation of a secured claim, set out in Section III, Which ma result in a .

partial payment or no payment at all to the secured creditor y |:| Included |:| Not mcluded
Avoidance. of a judicial lien or nonpossessory, nonpurchase-money security interest, set |:| Included |:| Not included
out 1n Sectlon III

Nonstandard provisions, set out in Section VIII |:| Included |:| Not included

 

 

 

 

II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed beloW, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount Will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

l. $2,012.49 for months;toL ;
2. $3,522.83 for monthsLtoL;
3. $2,939.50 for monthsLtoL;
4. $5,270.09 for monthsLtoL ;
B. DEBTOR(S)' ATTORNEY'S FEE: |:| NONE |:| PRO BONO
Total Fees: $5675.00 Total Paid: $1000.00 Balance Due: $4675.00
Payable $180.43 /month (Months l to § )
Payable $525.00 /month (Months § to g )

Allovved fees under LR 2016-l(B)(2) are itemized beloW:
$3650 Atty Fee + $1500 l\/[MM+ $525 M2Modify

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: |j NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1~ Creditor? Wells Fargo Home Mtg

 

 

 

 

Addr€SSI PO BOX 14591 Arrearage/ Payoff on Petition Date $46,179.91

?;;]Momes’ IA 50306_ Regular Payment (Maintain) $l,6l l .69 /month (Months l toi )

 

 

 

LF-3l (rev. 10/3/17) Page l of3

 

 

VI.

VII.
VIII.

ease 16'15126'RAM Dcl§ebjfolré); iElj/§éilii§z{njn?/ 18 Page 2 Of 3 Case number 16-15126-RAM

 

 

 

 

Last 4 Digits Of Regular Payment (Maintain) $2,296.53 /month (Months 3 to § )
Accoum No~: 0323 Arrears Payment (Cure) $l0.00 /month (Months 3 to § )
Arrears Payment (Cure) $l,706.66 /month (Months l to § )

Other:
|:| Real Property Check one below for Real Property:

|:[Principal Residence |:|Escrow is included in the regular payments

|:|Other Real Property |:|The debtor(s) will pay |:|taxes |:|insurance directly
Address of Collateral:
19620 Cypress Ct

Hialeah, FL 33015
|:| Personal Property/Vehicle

Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: [:| NONE

C. LIEN AVOIDANCE @ NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter l3 Trustee.

§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter l3 Trustee.

|:| NONE

TREATMENT OF FEES AND PRIORITY CLAIMS las deflned in ll U.S.C. §507 and ll U.S.C. § l322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: @ NONE
B. INTERNAL REVENUE SERVICE: @ NONE
C. DOMESTIC SUPPORT OBLIGATION(S): @ NONE
D. oTHER: § NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $l33.81 /month (Months l to£ )

 

Pay $339.02 /month (Months L to£ )

Pay $739.89 /month (Months l to § )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: |:| NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § l322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter l3 Trustee.

§ NONE
1NCoME TAX RETIJRNS AND REFUNDS; § NONE
NoN-sTANDARD PLAN PRovIsIoNS § NONE

 

 

 

LF-3l (rev. 10/3/17) Page 2 of3

ease 16'15126'RAM Dci§ebjfolré); iEij/§éilii§zinjn?/ 18 Page 3 Of 3 ease number 16-15126-RAM

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

l declare that the foregoing chapter l3 plan is true and correct under penalty of perjury.

 

 

 

/sfMarysel Urbanik Debtor November 195 2018 Joint Debtor
Marysel Urbanik Date Date
/sfMaite Diaz November l9, 201 8

Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) Page 3 of3

